Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims as filed present clear claim scopes, fall within the categories of patentable subject matter, and are neither anticipated or obvious over the prior art.  As such, claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is a summary of some of the closer prior art.
US 2018/0041543 taught a system in which hardware in the system performed attestation of a bootloader in the system, but did not provide any teachings regarding virtualization or trusted execution environments.
US 2016/0350534 taught a system for controlling multiple TEEs including virtual trusted execution environments but did not teach anything about performing attestation of a trusted bootloader appliance in a TEE virtual computing instance, or anything regarding such a bootloader  performing attestation of the provisioned TEE.
US 2021/0263757 taught a system for launching trusted execution environments, and taught that components of the boot (e.g. the bootloader) of the TEE instance can be measured for attestation, but did not teach anything regarding such a bootloader  performing attestation of the provisioned TEE.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790. The examiner can normally be reached Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T HENNING/Primary Examiner, Art Unit 2491